UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WILSHIRE INTER-GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 7430 (Primary Standard Industrial Classification Code Number) 26-3456336 (I.R.S. Employer Identification No.) 7795 W. Sahara Avenue, Las Vegas, NV89117(702) 250-5400 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Copies to: The Law Offices of Thomas C. Cook 500 N. Rainbow Blvd., Suite 300, Las Vegas, NV89107 (702) 221-1925 (Address, including zip code, and telephone number, including area code, of agent for service) From time to time after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered (1), (2) Proposed Offering Price Per Share (3), (4) Proposed Maximum Aggregate Offering Price (3), (4) Amount of Registration Fee Common Stock, to be offered for resale by selling stockholders 298,000 $0.10 $29,400 $1.25 (1) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”). (2)Represents shares issued by Wilshire Inter-Group in private placement transactions completed on May 4, 2009. (3) This price was arbitrarily determined by Wilshire Inter-Group Inc. The selling stockholders will sell the shares of common stock of Wilshire Inter-Group Inc. at a fixed price of $0.10 per share until shares of common stock of Wilshire Inter-Group Inc. are quoted on the OTC Bulletin Board or listed for trading or quoted on any other public market, other than quotation in the pink sheets, and thereafter at prevailing market prices or privately negotiated prices. The common stock of Wilshire Inter-Group Inc. is not now, nor has ever been, traded on any market or securities exchange, and Wilshire Inter-Group Inc. has not applied for listing or quotation on any public market. (4)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED , 2009 WILSHIRE
